DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/20/2020 amended claims 1, 3, 8 and cancelled claim 2.  Claims 1, 3, and 5-9 are pending and rejected.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20170184762 A1) in view of Fukuya ‘071 (US 20170090071 A1).
Regarding claim 1, Fujii teaches an antireflective film-attached transparent substrate (10) (10), comprising a transparent substrate (10) having first and second principal surfaces and an 2 layer and the antifouling film is in direct physical contact with the SiO2 layer (Table 1, [0090]), wherein each of the high refractive index layers and the low refractive index layers mainly comprises at least one oxide selected from the group consisting of oxides of Si. Nb. Ti. Zr. Ta. Al. Sn. and In. or mainly comprises at least one nitride selected from the group consisting of nitrides of Si and Al ([0037]-[0041]).
Fujii does not explicitly teach the antireflective film-attached transparent substrate has a transmittance being 85% or higher over the whole wavelength range of from 700 nm to 950 nm and has a reflectance being maximum in a wavelength range of from 750 nm to 900 nm in a reflection spectrum of a wavelength range of from 450 nm to 950 nm.
Fukaya ‘071 teaches the antireflective film-attached transparent substrate has a transmittance being 85% or higher over the whole wavelength range of from 700 nm to 950 nm and has a reflectance being maximum in a wavelength range of from 750 nm to 900 nm in a reflection spectrum of a wavelength range of from 450 nm to 950 nm (Fig. 5-7).

Regarding claim 3, Fujii, as modified by Fukuya ‘071, further teaches each of the high refractive index layers is a layer mainly comprising an oxide of Nb, and wherein each of the low refractive index layers is a layer mainly comprising an oxide of Si ([0037]-[0041]).
Regarding claim 5, Fujii, as modified by Fukuya ‘071, further teaches the transparent substrate (10) is a glass substrate ([0055]).
Regarding claim 6, Fujii, as modified by Fukuya ‘071, further teaches the glass substrate is a chemically-strengthened glass substrate ([0029]).
Regarding claim 7, Fujii, as modified by Fukuya ‘071, further teaches the glass substrate (10) has an antiglare layer ([0047], [0101]) on the first principal surface of the glass substrate, and the antireflective film (20) is on the antiglare layer.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Fukaya ‘071 and in further view of Ge (US 20180081085 A1).
Regarding claim 8, neither Fujii nor Fukaya ‘071 explicitly teaches a light-blocking layer on a peripheral edge of the second principal surface of the transparent substrate (10), wherein at least a part of the light-blocking layer has a region with an internal transmittance being 80% or higher at a wavelength range of from 800 nm to 950 nm. 
Ge teaches a light-blocking layer (masking layer) on a peripheral edge (IA) of the second principal surface of the transparent substrate ([0025]).  Ge also teaches the proximity sensor (18) being located under the light-blocking layer where there are transparent windows over the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Fukaya ‘071 and Naito with Ge; because it allows application the infrared based proximity sensor.
Regarding claim 9, neither Fujii nor Fukaya ‘071 explicitly teaches a display apparatus comprising: the antireflective film-attached transparent substrate as described in claim 1, an infrared-ray sensor, and a display panel.
Ge teaches a display apparatus (Fig. 2) comprising: the antireflective film-attached transparent substrate ([0028]), an infrared-ray sensor (18), and a display panel (14/32; [0025]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Fujii and Fukaya ‘071 with Ge; because it allows application the infrared based proximity sensor.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.  

Regarding claim 1, applicant/s argue, 

Applicants do not agree that this assessment as the Examiner is merging two different and disparate disclosures without properly considering the context and teachings of the references. Even if both disclosures relate to antireflective film-attached transparent substrates, the skilled artisan cannot and would not simply import the transmittance properties of Fukuya '071 into the structure of Fujii. 
 Applicants submit that the optical properties (i.e., transmittance and reflection property) of Fukaya '071 are primarily influenced by MgF2 provided in the outermost layer of the antireflection film. 
Fukaya'071 requires that the outermost layer of the antireflection film contains MgF2 and the MgF2 layer is in direct physical contact with SiO2 layer. MgF2 has a lower refractive index than any of materials defined in Claim 2 which is now incorporated into Claim 1.  Therefore, Fukaya'071 containing MgF2 in the outermost layer of the antireflection film can achieve a high transmittance due to the MgF2. Since providing a material having a low refractive index in the outermost layer of the antireflection film is effective to improve transmittance, Fukaya'071 requires the above-mentioned structural feature. Fukaya'071 neither discloses nor suggests that the optical properties achieved in Fukaya'071 can be achieved even 2 is omitted.  Therefore, it is unreasonable to select only the optical properties of Fukaya '071 to combine with Fujii without also taking the requirement for MgF2. 
The present invention can achieve both excellent infra-red transmittance and visible reflectance without using MgF2 as shown in the Examples of the present application. 
Applicants submit that even if, arguendo, the Examiner has sufficiently provided that a prima facie case of obviousness exists (a point that Applicants disagree with for the reasons above), “[a] prima facie case of obviousness… is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties.”  See MPEP §2144.09 (citing In re Papesch, 315 F.2d 381 (C.C.P.A. 1963)).  Evidence that a compound is unexpectedly superior in one of a spectrum of common properties ... can be enough to rebut a prima facie case of obviousness."  MPEP §2145.  No set number of examples of superiority is required.  In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987).  Applicants submit that the experimental data presented in the specification clearly illustrates that substantial benefits flowing from the claimed invention, which are enough to rebut even a prima facie case of obviousness.  (Remarks; p. 6 and 7).

Examiner respectfully disagrees.  Fukaya '071 specifically discloses in paragraphs [0005] and [0006],
It is conventionally known that an antireflection film is provided on a surface of an optical element such as a lens to reduce reflection of incident light. As such an 2 is laminated on the outermost side of the antireflection film is disclosed (see, for example, JP2009-8901A and JP2007-333806A). 
However, an antireflection film described in JP2009-8901A or JP2007-333806A has a characteristic of low reflectivity in visible light of about 350 nm to 700 nm, but JP2009-8901 A and JP2007-333806 A do not disclose reflectivity in a wide band from a visible light range to a near-infrared range. In addition, in the antireflection film, a phenomenon that the incident light is attenuated may occur depending on a combination of film materials. There are possibilities that the phenomenon prevents the antireflection film from having sufficient antireflection effect and influences the productivity of the antireflection film and optical parts.
Contrary to applicant/s assertion, it is clear that the optical properties (i.e., transmittance and reflection property) of Fukaya '071 are not primarily influenced by MgF2 provided in the outermost layer of the antireflection film.  A person of ordinary skills in the art at the time of the invention would have known that the transmittance and reflection properties of the interference filter, i.e., antireflective film at issue, depend on number of layers, indices of refraction of the layers, thicknesses of the layers and the relative order of the layers, angles of incident and polarization of the incident light.  The materials only matter as to providing the appropriate combination of thicknesses, indices of refraction and construction.  MgF2 is not sufficient or necessary in this case.  
Furthermore, in response to applicant's argument that MgF2 is required in the combination of Fujii and Fukaya '071, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, applicant/s’ assertion regarding the “experimental data presented in the specification clearly illustrates that substantial benefits flowing from the claimed invention, which are enough to rebut even a prima facie case of obviousness” is not supported by the record.  The specification does not show “unexpected superiority.”  Even if the data provided in the specification are interpreted as showing “unexpected superiority.”  The claimed invention is not any of the specific disclosed embodiment/s that produce the disclosed data.  In other words, the claims do not claim all of the necessary limitation/s that produce the unexpected superior properties.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882